Citation Nr: 1110492	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-41 796	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to recognition of the Veteran's child as helpless on the basis of permanent incapacity for self-support.



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1955 to June 1957.  He died in January 2008.  The appellant is the deceased Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The appellant appealed that decision and the case was referred to the Board for appellate review.  

A claim for entitlement to recognition of the Veteran's child as helpless on the basis of permanent incapacity for self-support was previously denied in a September 1983 rating decision.  That rating decision was not appealed, and accordingly it is now final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

Having been reopened, as indicated below, the issue of entitlement to recognition of the Veteran's child as helpless on the basis of permanent incapacity for self-support is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1983 rating decision denied entitlement to recognition of the Veteran's child as helpless on the basis of permanent incapacity for self-support.  That decision was not appealed and is now final. 

2.  The evidence received since the September 1983 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to recognition of the Veteran's child as helpless on the basis of permanent incapacity for self-support.  


CONCLUSIONS OF LAW

1.  The September 1983 rating decision, which denied entitlement to recognition of the Veteran's child as helpless on the basis of permanent incapacity for self-support, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision in September 1983 is new and material and the claim of entitlement to recognition of the Veteran's child as helpless on the basis of permanent incapacity for self-support is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the appellant's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the appellant dated August 2008 and November 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the appellant of the reasons for the prior denial of the claim and noting the evidence needed to substantiate the underlying claim.  However, in the decision below, the Board has reopened the appellant's claim of entitlement to recognition of the Veteran's child as helpless on the basis of permanent incapacity for self-support, and therefore, regardless of whether the notice requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of her appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

As indicated, the Veteran has presented a claim for entitlement to recognition of the Veteran's child as helpless on the basis of permanent incapacity for self-support.  In a September 1983 rating decision, the RO denied entitlement to recognition of the Veteran's child as helpless on the basis of permanent incapacity for self-support, finding that the evidence did not support a finding that the Veteran's child was permanently incapable of self support.  The Veteran did not appeal that decision and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2008, after the Veteran's death, the appellant applied to reopen the claim of entitlement to recognition of the Veteran's child as helpless on the basis of permanent incapacity for self-support.  In July 2008 and December 2008 rating decision the RO appears to have reopened the claim, but denied it on a de novo basis.  The appellant submitted a Notice of Disagreement (NOD) with that rating decision in June 2009.  The RO issued a Statement of the Case (SOC) in October 2009 and the appellant perfected her appeal by filing a Substantive Appeal (VA Form 9) later that month.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances... even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file subsequent to the September 1983 rating decision consists of private treatment records, statements from the appellant's relatives and, most notably, Social Security Administration records indicating that the appellant had been institutionalized for seven years as of May 1987.  The Board has determined that this evidence is both new and material.  Accordingly, the claim of entitlement to recognition of the Veteran's child as helpless on the basis of permanent incapacity for self-support is reopened.


ORDER

New and material evidence having been presented, the claim of entitlement to recognition of the Veteran's child as helpless on the basis of permanent incapacity for self-support is reopened.  To this extent, the claim is allowed.  


REMAND

Having been reopened, the appellant's claim of entitlement to recognition of the Veteran's child as helpless on the basis of permanent incapacity for self-support must be judged on the merits.  A review of the claims file, however, reveals that further action on this issue is necessary prior to final appellate review.

The appellant contends that she is entitled to recognition as being helpless on the basis of permanent incapacity for self-support.  Dependency and indemnity compensation (DIC) benefits based on a veteran's death are available only to certain survivors of deceased veterans, including a "child" of a veteran.  38 U.S.C.A. § 1310 (West 2002).  With certain exceptions, children of a veteran do not qualify as legally valid claimants for dependency and indemnity compensation benefits after they have attained the age of 18.  38 U.S.C.A. § 101(4)(A) (West 2002 & Supp. 2010).  However, under VA regulations, a legitimate child of a veteran may be considered a "child" after age 18 for purposes of determining entitlement to death benefits or DIC benefits if he or she is unmarried, and before reaching the age of 18 years, the "child" becomes permanently incapable of self-support.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.315(a) (2010). 

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental of physical defect at the date of attaining the age of 18 years.  The focus of the analysis must be on the individual's condition at the time of his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  It is the condition at that specific point in time which determines whether entitlement to the status of "child" should be granted.  

The evidence of record is currently insufficient for the Board to render a decision.  Accordingly, this matter must be remanded for additional development, including attempts to obtain records from Terrell State Hospital, records from any other hospitals where the appellant may have been treated and records from any school the appellant may have attended.  

In addition, the Board has determined that the claims file should be reviewed by a physician, to include an examination of the appellant if necessary, in order to determine whether or not the appellant was permanently incapable of self-support by reason of mental of physical defect at the date of attaining the age of 18 years.  

In order to give the appellant every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellant will be notified when further action on her part is required.  Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the appellant and request that she provide sufficient information, and if necessary, authorization, to enable the RO/AMC to obtain any additional evidence pertinent to the claim on appeal.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  Based on the appellant's response, the RO/AMC should assist in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

At a minimum, the RO/AMC must attempt to obtain any additional records from Terrell State Hospital between 1980 and 1987 that have not previously been obtained.  Records from the North Dallas High School for the appellant (which reportedly ended in November 1980) should also be obtained, if available.   

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO/AMC should refer the appellant's claim file for consideration by an appropriate VA physician, to include providing an examination of the appellant if necessary.  The examiner is to review all of the pertinent documents in the claims file and provide an opinion as to whether the appellant was shown to be permanently incapable of self-support by reason of mental or physical defect at the time of her 18th birthday.  All findings and conclusions should be explained in detail, and the examination report should indicate whether the file was in fact reviewed.  A discussion of the complete rationale for any opinion expressed should also be included in the examination report.  

4.  When the requested development and any other development deemed necessary has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  In addition, the RO/AMC should readjudicate the claim for recognition of the Veteran's child as helpless on the basis of permanent incapacity for self-support.  If the benefit sought is not granted the appellant should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


